El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En el expediente ex parte promovido por Michael Davis sobre cancelación de hipoteca, la Corte de • Distrito de San Juan, Sección Segunda, dictó la siguiente resolución:
<£Bor CUANTO, en este caso se presentó por el promovente, repre-sentado por su abogado Mr. O. M. Wood, una moción debidamente jurada solicitando permiso para depositar en la secretaría de esta corte la cantidad de novecientos cuarenta y tres dollars 75 centavos, o sea la suma adeudada actualmente a los esposos Henry y Hannah Redinger, como resto de la hipoteca que por la cantidad de $3,800 e intereses estableció a su favor, en unión de su esposa, sobre una finca rústica de su propiedad, que se describe así:
‘Finca rústica, compuesta de diez y siete y media cuerdas, ra-*479dicadas en el barrio ‘Pugnado adentro,’ de Yega Baja, colindante al Norte con don Ruperto Laureano; al Este con don Francisco Crespo; al Sur con terrenos de don Arlington W. Houck; y por el Oeste con la carretera que de Yega Baja conduce a Morovis.’
“Por cu ¿UTO, se ba justificado a satisfacción de la corte que el promovente ba satisfecho a los esposos Redinger los tres mil ocho-cientos dollars valor de la hipoteca, más todos los intereses deven-gados hasta la fecha, al tipo convenido de siete por ciento anual.
“P-OR CUANTO, se ha justificado también que la esposa del Sr. Redinger ha fallecido en los Estados Unidos, circunstancia por la cual los documentos que remitió Mr. Henry Redinger, suscritos solo por él, autorizando a Mr. Herman L. Cochran, vice-presidente del American Colonial Bank para que otorgara una escritura de cance-lación. total de la referida hipoteca, no llenan los requisitos que exigen las leyes vigentes en Puerto Rico y por tanto son insuficientes para obtener la cancelación de la hipoteca de referencia en el regis-tro de la propiedad correspondiente; por lo que se ha visto obligado a recurrir a esta Honorable Corte para obtener la necesaria autori-zación para que sea cancelada dicha hipoteca.
“Por Cuanto, dada vista de este expediente al Honorable Fiscal, es de parecer que se han llenado’ todos los requisitos legales, y no se opone a la aprobación del mismo.
“Por tanto, esta Corte ordena al Sr. Registrador de la Propiedad, Segunda Sección del Distrito de San Juan, proceda a cancelar la hipoteca constituida sobre la descrita finca, a favor de los esposos Henry y Hannah Redinger, por la suma de tres mil ochocientos dollars y que aparece anotada al folio 21 del tomo 13 de' Yega Baja, inscripción primera, a fin de que dicha finca quede libre de ese gravamen a favor de su dueño, el promovente Michael Davis; quedando depositados en la secretaría de esta Corte los $948.75 hasta tanto pruebe el acreedor hipotecario su derecho a dicha cantidad y pueda disponer de ella de acuerdo con ulteriores resoluciones de esta Corte; y sin especial condenación de costas.
“San Juan, P. R., SO de septiembre de 1919.”
í opia certificada de esta resolución fue presentada al Re-gistrador de la Propiedad de San Juan, Sección Segunda, quien se negó a hacer la cancelación ordenada fundándose en que según el artículo 82 dé la Ley Hipotecaria, las ins-cripciones o anotaciones preventivas, hechas en virtud de *480escritura pública, no se cancelarán sino por providencia eje-cutoria contra la cual no se baile pendiente recurso de ca-sación o por otra escritura o documento auténtico en el cual exprese su conformidad o consentimiento para la cancelación la persona a cuyo favor se hubiese hecho la inscripción o anotación o sus causahabientes o representantes legítimos y que el documento presentado es solamente una resolución dictada en un procedimiento ex parte promovido por el deu-dor, sin que aparezca del mismo que los acreedores o sus sucesores hubieran sido citados, ni que ba corte hubiese ad-quirido jurisdicción sobre ellos, ni que comparecieran en el indicado procedimiento;- y por observarse también que apa-reciendo de este documento que la acreedora Hannah Be-dinger falleció, por lo que su parte en el referido crédito ha pasado a sus herederos, no se consigna quiénes sean tales herederos ni si a éstos se les dió la debida intervención en el procedimiento.
De los términos en que está redactada la resolución que hemos transcrito resulta que conociendo el recurrente la muerte de la esposa de su acreedor, cuyo consentimiento es necesario para la cancelación de la hipoteca, en vez de ob-tener él de sus herederos acudió a un procedimiento ex parte para conseguir la cancelación de la hipoteca depositando la cantidad que restaba de su deuda; procedimiento que no es el de consignación que regula el artículo 1144 y siguientes del Código Civil, pues no aparece que la consignación o de-pósito, como la llama la resolución, fuera notificada a los interesados como exige el artículo 1146, ni que la corte resol-viera que estaba bien hecha para que se ordenara la cance-lación según el artículo 1148. Se trata de un procedimiento ex parte en que se manda cancelar un crédito hipotecario sin haber oido ni dado noticia al cónyuge acreedor sobreviviente, ni a los herederos de la esposa fallecida, careciendo por este motivo la corte de jurisdicción para decretar la cancelación de la hipoteca constituida a favor de los esposos Bedinger, *481falta de jurisdicción que es el fundamento de la negativa del registrador.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso--' ciados Wolf, del Toro y Hutcbison.